Citation Nr: 1024613	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from December 1966 to January 
1970.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2007 rating decision in which the RO denied 
entitlement to a TDIU.  

In May 2010, the Veteran testified at a Board hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been reviewed and associated with the claims file.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

With respect to the Veteran's pending claim for a TDIU, the Board 
has determined that further development is warranted.  A TDIU may 
be assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, or as 
a result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).

In the instant case the Veteran meets the schedular criteria for 
a TDIU pursuant to 38 C.F.R. § 4.16 due to his service-connected 
disabilities which include: prostate cancer which has been 
evaluated as 100 percent disabling, posttraumatic stress disorder 
(PTSD), which has been evaluated as 50 percent disabling, 
calcific tendonitis of the right shoulder, residuals of gunshot 
wound, which has been evaluated as 10 percent disabling, and 
scars on the scalp and left wrist which has been evaluated as 
noncompensable.  Thus, the Veteran meets the schedular criteria 
outlined in 38 C.F.R. § 4.16(a).  However, the evidence of record 
is not sufficient for the Board to determine whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  

In TDIU claims, the Court has held that the duty to assist 
requires that VA obtain an examination which includes an opinion 
on what effect the Veteran's service-connected disabilities have 
on his ability to work.  38 U.S.C. § 5107(a) (West 2002); Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2009).  A review of the claims file shows 
that such an opinion has not been obtained with respect to the 
Veteran's TDIU claim.  Accordingly, a VA examination is warranted 
in order to obtain an opinion concerning the Veteran's 
employability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination, by an appropriate examiner, at a 
VA medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the physician(s) 
designated to examine the Veteran, and the 
report(s) of the examination(s) should 
include discussion of the Veteran's 
documented medical history and assertions.

After examining the Veteran, the examiner 
should provide an opinion as to whether, 
without regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely as not 
(a 50 percent or greater probability) that 
the Veteran's service-connected prostate 
cancer, PTSD, shoulder tendonitis, and scars 
of the left wrist and scalp, in and of 
themselves, render him unable to secure or 
follow a substantially gainful occupation.

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completing the requested action, 
and any additional notification and 
development deemed warranted, adjudicate the 
issue of entitlement to a TDIU, in light of 
all pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided an SSOC and given an 
appropriate opportunity to respond before the 
case is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


